1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD WILLIAM KOLLIN,                      CASE NO.: 1:18-CV-00617-LJO-JLT
     individually;
12                                                 [PROPOSED] ORDER TO CONTINUE
13
                       Plaintiff,                  SETTLEMENT CONFERENCE DATE
                                                  (Doc. 46)
14
                 vs.

15
     JARED MCCOMBS, et al.,
16
                            Defendants.
17

18          Based upon the stipulation of counsel, the settlement conference is continued to June 11,
19   2019 at 1:30 p.m.
20

21   IT IS SO ORDERED.
22
        Dated:    February 5, 2019                           /s/ Jennifer L. Thurston
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
